Citation Nr: 1424587	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for status post stroke with left hemiparesis, to include as due to herbicide exposure.

3.  Entitlement to service connection for status post partial colectomy for cancer with scarring, to include as due to herbicide exposure.

4.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure.

5.  Entitlement to service connection for a potassium disorder, to include as due to herbicide exposure.

6. Entitlement to service connection for a cholesterol disorder, to include as due to herbicide exposure.
7.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before a Decision Review Officer at the RO in November 2011, and a Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in December 2013.  Transcript of both hearings are of record.
A review of the Virtual VA and VBMS electronic claims files reveals the February 2014 Board hearing transcript and additional evidence of the Veteran's ongoing VA treatment (both are in Virtual VA).

In addition, the RO denied a claim of service connection for PTSD in a May 2013 rating decision, and the Veteran filed an August 2013 notice of disagreement (NOD) to that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he was exposed to Agent Orange as a result of his service duties cleaning equipment that came from Vietnam when he was stationed in Okinawa.  On review, it is unclear if the AOJ undertook the development specified in the VA Adjudication Procedures Manual Rewrite for verifying herbicide exposure on a factual basis in locations other than in Vietnam or the Korean demilitarized zone.  See M21-1MR.IV.ii.2.C.10.o.  Thus, to afford the Veteran all due consideration, this development should be accomplished on remand.

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; however, it does not appear that any related documents from SSA are of record.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, as noted above, the record shows that the Veteran submitted a timely NOD to the May 2013 rating decision denying the claim of service connection for PTSD.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for PTSD.  It is noted that the Veteran requested a hearing at the local RO in an October 2013 written submission.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the remaining claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from any treatment provider the Veteran saw in Layette, Alabama, after service, as reported in his June 2010 NOD.

The AOJ should also obtain any outstanding and pertinent VA treatment records, including records from the Atlanta VAMC dated from April 2012 to the present.

3.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  The AOJ should undertake development consistent with the procedures outlined in M21-1MR.IV.ii.2.C.10.o for verifying herbicide exposure on a factual basis in locations other than Vietnam or the Korean demilitarized zone and document such efforts in the claims file.

It is noted that the Veteran has alleged that he was exposed to Agent Orange as a result of his service duties cleaning equipment that came from Vietnam while he was stationed in Okinawa.  See, e.g., October 2009 claim; December 2013 Bd. Hrg. Tr. at 6-7; December 2013 written statement.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include obtaining a clarifying opinion to the April 2010 VA examination or scheduling the Veteran for another VA examination, as appropriate.

6.  The case should then be reviewed by the AOJ on the basis of additional evidence, including the VA treatment records in Virtual VA.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



